Herd, J.,
dissenting: The sole issue before us on the question reserved is whether the trial court erred in giving a jury instruction on self-defense. We have a well-established rule that a defendant is entitled to a self-defense instruction if there is any evidence to support it, even though the evidence consists solely of the defendant’s testimony. State v. Hill, 242 Kan. 68, 78, 744 P.2d 1228 (1987). It is for the jury to determine the sincerity of the defendant’s belief she needed to act in self-defense, and the reasonableness of that belief in light of all the circumstances.
It is not within the scope of appellate review to weigh the evidence. An appellate court’s function is to merely examine the record and determine if there is any evidence to support the theory of self-defense. If the record discloses any competent evidence upon which self-defense could be based, then the instruction must be given. In judging the evidence for this purpose, all inferences should be resolved in favor of the defendant. State v. Hill, 242 Kan. at 79.
To illustrate our adherence to these rules, a discussion of cases in which self-defense was claimed is in order. In Hill, we held the trial court erred in refusing to instruct on self-defense although the only evidence supporting defendant’s theory was testimony that the deceased, a stranger to the defendant, pushed and hit the defendant in a crowded entrance hall and then raised her hand with an unknown object in it.
In State v. Simon, 231 Kan. 572, 646 P.2d 1119 (1982), the defendant assumed the victim, who was of Oriental extraction, was proficient in the martial arts. The two had previously had a verbal argument, and the defendant testified he was afraid of the victim. He testified the victim had walked toward him, cursing, on the day of the shooting, but the defendant did not shoot him then. Instead, he waited until the victim innocently tried to enter his own duplex. We disapproved the giving of PIK Crim. 2d 54.17 as not containing an objective standard of whether the facts were such as would persuade a reasonable person self-defense was necessary. We did not, however, conclude that no self-defense instruction should have been given; instead, we formulated a self-defense instruction which properly instructed on the law. 231 Kan. at 575.
In State v. Kelly, 131 Kan. 357, 291 Pac. 945 (1930), the *651defendant sought out his wife’s unarmed lover, shot him, and told his neighbor he did it “because of family trouble.” At trial, however, the defendant said the victim gave him “a mean look” and withdrew his hand from his pocket; defendant then shot him from over 15 feet away. We noted that, because “self-defense was woven into” the defendant’s testimony and a self-defense instruction was requested, the trial court was required to give it. 131 Kan. at 359-61.
In State v. Childers, 222 Kan. 32, 563 P.2d 999 (1977), we noted the failure to give a self-defense instruction when warranted by the evidence is reversible error, even when the defendant fails to request the instruction. We held there was not reversible error in Childers, however, because, although the defendant testified he shot the victim because he “didn’t know what [the victim] had in his hands,” he gave no testimony which would support a reasonable belief he was in danger. We noted the defendant testified he had never had trouble with the deceased before, and that the deceased had not threatened him. 222 Kan. at 35, 49.
It is evident from prior case law appellee met her burden of showing some competent evidence that she acted in self-defense, thus making her defense a jury question. She testified she acted in fear for her life, and Dr. Hutchinson corroborated this testimony. The evidence of Mike’s past abuse, the escalation of violence, his threat of killing her should she attempt to leave him, and Dr. Hutchinson’s testimony that appellee was indeed in a “lethal situation” more than met the minimal standard of “any evidence” to allow an instruction to be given to the jury. See State v. Hill, 242 Kan. at 78.
Appellee introduced much uncontroverted evidence of the violent nature of the deceased and how he had brutalized her throughout their married life. It is well settled in Kansas that when self-defense is asserted, evidence of the cruel and violent nature of the deceased toward the defendant is admissible. State v. Hundley, 236 Kan. 461, 464, 693 P.2d 475 (1985); State v. Gray, 179 Kan. 133, 292 P.2d 698 (1956). The evidence showed Mike had a “Dr. Jekyll and Mr. Hyde” personality. He was usually very friendly and ingratiating when non-family persons were around, but was belligerent and domineering to family members. He had a violent temper and would blow up without *652reason. Mike was cruel to his two stepdaughters, Carla and Laura, as well as to the appellee. He took pride in hurting them or anything they held dear, such as their pets. Mike’s violence toward appellee and her daughters caused appellee to have emotional problems with symptoms of paranoid schizophrenia. He would overdose appellee on her medication and then cut her off it altogether. Mike’s cruelty would culminate in an outburst of violence, and then he would suddenly become very loving and considerate. This was very confusing to appellee. She lived in constant dread of the next outburst.
Appellee became progressively more passive and helpless during the marriage but finally became desperate enough to confront Mike and tell him the cruelty to her daughters had to stop. Mike responded by holding a shotgun to her head and threatening to kill her in front of the girls. The violence escalated. At one point, Mike kicked appellee so violently in the chest and ribs that she required hospitalization.
Mike threw twelve-year-old Carla out of the house without resources, and Laura left home as soon as she could. Mike would not let appellee see her daughters and ran Laura off with a shotgun when she tried to visit. Appellee’s life became even more isolated. Towards the end, both the phone and utilities were disconnected from the house.
Appellee finally took the car and ran away to Laura’s home in Oklahoma. It was the first time she had ever left Mike without telling him. She was suicidal and again hearing voices, and Laura had her admitted to a hospital. She was diagnosed as having toxic psychosis from a bad reaction to her medication. She soon felt better, but was not fully recovered, when Mike found out where she was and called her to say he was coming to get her. She told a nurse she felt like she wanted to shoot him, but the nurse noted her major emotion was one of hopelessness.
The hospital nevertheless released appellee to Mike’s care, and he immediately drove her back to Kansas, telling her on the way she was going to have to “settle down now” and listen to him because he was the boss. He said if she ever ran away again, he would kill her.
When they reached the house, Mike would not let appellee bring in her suitcases and forced her to have oral sex four or five times in the next 36 hours, with such violence that the inside of *653her mouth was bruised. The next morning, appellee found a box of bullets in the car that had not been there before. She then discovered a loaded .357 magnum. This frightened her, because Mike had promised to keep his guns unloaded. She did not know how to unload the gun, so she hid it under the mattress of the bed in a spare room. As she cleaned house, Mike remarked she should not bother, because she would not be there long. He told her she should not bother with her things, because she could not take them with her. She took these statements to mean she would soon be dead and she grew progressively more terrified. Throughout the day Mike continued to force her to have oral sex, while telling her how he preferred sex with other women.
The sexual abuse stopped when Mike’s parents came to visit. Mike’s father testified everything seemed normal during their stay. After the visit, Mike again forced appellee to perform oral sex and then demanded at 8:00 p.m. she come to bed with him. The cumulative effect of Mike’s past history, coupled with his current abusive conduct, justified appellee’s belief that a violent explosion was imminent. As he slept, appellee was terrified and thought about suicide and heard voices in her head repeating over and over, “kill or be killed.” The voices warned her there was going to be killing and to get away.
She went to the spare bedroom and removed the gun from under the mattress, walked back to the bedroom, and fatally shot Mike. After the first shot, she thought he was coming after her so she shot again and fled wildly outside, barefoot, wearing only her underwear. Ignoring the truck and car outside, although she had the keys in her purse inside, she ran over a mile to the neighbors’ house and pled with them to keep Mike from killing her. She thought she had heard him chasing her. The neighbor woman took the gun from appellee’s hand and gave her a robe while her husband called the sheriff. The neighbor testified appellee appeared frightened for her life and was certain Mike was alive and looking for her.
Psychologist Marilyn Hutchinson qualified as an expert on the battered woman syndrome and analyzed the uncontroverted facts for the jury. She concluded appellee was a victim of the syndrome and reasonably believed she was in imminent danger. In State v. Hodges, 239 Kan. 63, Syl. ¶ 3, 716 P.2d 563 (1986), we held it appropriate to permit expert testimony on the battered *654woman syndrome to prove the reasonableness of the defendant’s belief she was in imminent danger. Most courts which have addressed the issue are in accord. See, e.g., Hawthorne v. State, 408 So. 2d 801 (Fla. Dist. App.), rev. denied 415 So. 2d 1361 (Fla. 1982); Com. v. Rose, 725 S.W.2d 588 (Ky. 1987); State v. Anaya, 438 A.2d 892 (Me. 1981); State v. Gallegos, 104 N.M. 247, 719 P.2d 1268 (N.M. App. 1986); People v. Torres, 128 Misc. 2d 129, 488 N.Y.SUd 358 (1985); State v. Leidholm, 334 N.W.2d 811 (N.D. 1983); State v. Middleton, 294 Or. 427, 657 P.2d 1215 (1983); State v. Kelly, 102 Wash. 2d 188, 685 P.2d 564 (1984); State v. Allery, 101 Wash. 2d 591, 682 P.2d 312 (1984); and Annot., 18 A.L.R.4th 1153.
The majority implies its decision is necessary to keep the battered woman syndrome from operating as a defense in and of itself. It has always been clear the syndrome is not a defense itself. Evidence of the syndrome is admissible only because of its relevance to the issue of self-defense. See Rodwan, The Defense of Those Who Defend Themselves, 65 Mich. B.J. 64 (1986). The majority of jurisdictions have held it beyond the ordinary jury’s understanding why a battered woman may feel she cannot escape, and have held evidence of the battered woman syndrome proper to explain it. See, e.g., Hawthorne v. State, 408 So. 2d 801; State v. Anaya, 438 A.2d 892; State v. Baker, 120 N.H. 773, 424 A.2d 171 (1980); State v. Dozier, 163 W. Va. 192, 255 S.E.2d 552 (1979). The expert testimony explains how people react to circumstances in which the average juror has not been involved. It assists the jury in evaluating the sincerity of the defendant’s belief she was in imminent danger requiring self-defense and whether she was in fact in imminent danger.
Dr. Hutchinson explained to the jury at appellee’s trial the “cycle of violence” which induces a state of “learned helplessness” and keeps a battered woman in the relationship. She testified appellee was caught in a such a cycle. The cycle begins with an initial building of tension and violence, culminates in an explosion, and ends with a “honeymoon.” The woman becomes conditioned to trying to make it through one more violent explosion with its battering in order to be rewarded by the “honeymoon phase,” with its expressions of remorse and eternal love and the standard promise of “never again.” After all promises are broken time after time and she is beaten again and again, the *655battered woman falls into a state of learned helplessness where she gives up trying to extract herself from the cycle of violence. She learns fighting back only delays the honeymoon and escalates the violence. If she tries to leave the relationship, she is located and returned and the violence increases. She is a captive. She begins to believe her husband is omnipotent, and resistance will be futile at best. See 65 Mich. B.J. at 66-67.
It is a jury question to determine if the battered woman who kills her husband as he sleeps fears he will find and kill her if she leaves, as is usually claimed. Under such circumstances the battered woman is not under actual physical attack when she kills but such attack is imminent, and as a result she believes her life is in imminent danger. She may kill during the tension-building stage when the abuse is apparently not as severe as it sometimes has been, but nevertheless has escalated so that she is afraid the acute stage to come will be fatal to her. She only acts on such fear if she has some survival instinct remaining after the husband-induced “learned helplessness.” See generally Buda and Butler, The Battered Wife Syndrome: A Backdoor Assault on Domestic Violence, 23 J. Fam. L. 359 (1984-85).
Dr. Hutchinson testified the typical batterer has a dichotomous personality, in which he only shows his violent side to his wife or his family. A batterer’s major characteristic is the need to blame all frustration on someone else. In a typical battering relationship, she said, the husband and wife are in traditional sex roles, the wife has low self-esteem, and the husband abuses drugs or alcohol. The husband believes the wife is his property and what he does to her is no one’s business. There is usually a sense of isolation, with the woman not allowed to speak with friends or children. Overlying the violence is the intimation of death, often created by threats with weapons.
It was Dr. Hutchinson’s opinion Mike was planning to escalate his violence in retaliation against appellee for running away. She testified that Mike’s threats against appellee’s life, his brutal sexual acts, and appellee’s discovery of the loaded gun were all indicators to appellee the violence had escalated and she was in danger. Dr. Hutchinson believed appellee had a repressed knowledge she was in what was really a gravely lethal situation. She testified appellee was convinced she must “kill or be killed.” For a discussion of the objective validity of appellee’s *656belief, see, e.g., 18 Crim. Just. Newsletter No. 15, p. 6 (Aug. 3, 1987).
The majority claims permitting a jury to consider self-defense under these facts would permit anarchy. This underestimates the jury’s ability to recognize an invalid claim of self-defense. Although this is a case of first impression where an appeal by the State has been allowed, there have been several similar cases in which the defendant appealed on other grounds. In each of these cases where a battered woman killed the sleeping batterer, á self-defense instruction has been given when requested by the defendant. See, e.g., People v. Emick, 103 App. Div. 2d 643, 481 N.Y.S.2d 552 (1984); People v. Powell, 102 Misc. 2d 775, 424 N.Y.S.2d 626, aff'd 83 App. Div. 2d 719, 442 N.Y.S.2d 645 (1981); State v. Leidholm, 334 N.W.2d 811.
The most recent case on this issue is State v. Norman, 89 N.C. App. 384, 393, 366 S.E.2d 586 (1988), which held the trial court erred in refusing to instruct on self-defense where a battered wife shot her husband as he slept. The court stated:
“[W]ith the battered spouse there can be, under certain circumstances, an unlawful killing of a passive victim that does not preclude the defense of perfect self-defense. Given the characteristics of battered spouse syndrome, we do not believe that a battered person must wait until a deadly attack occurs or that the victim must in all cases be actually attacking or threatening to attack at the very moment defendant commits the unlawful act for the battered person to act in self-defense. Such a standard, in our view, would ignore the realities of the condition. This position is in accord with other jurisdictions that have addressed the issue.”
There are other cases in which the defendant has been held to have the right to a jury instruction on self-defense where the victim, although not sleeping, was not directly attacking the defendant.
In People v. Scott, 97 Ill. App. 3d 899, 424 N.E.2d 70 (1981), the victim tapped his wrist as he was talking on the telephone as a signal to his battered companion that she was to bring handcuffs to him, which he often used on her before beating her. She instead got a gun and shot him. She testified at trial she was afraid the beating might kill her. The court held it was error for the trial court to refuse to instruct on self-defense.
In State v. Allery, 101 Wash. 2d 591, the battering husband broke into the couple’s house despite a restraining order issued against him after initiation of divorce proceedings by the de*657fendant, who had suffered a consistent pattern of physical abuse at the hands of her husband during the marriage. The defendant found him lying on the couch waiting for her to come home. When he told her, “I guess I’m just going to have to kill you,” she shot him before he moved. The court ruled the trial court’s self-defense instruction was incomplete in failing to instruct that the defendant’s claim of self-defense should be evaluated in light of all circumstances known to her.
In State v. Gallegos, 104 N.M. 247, the battering ex-husband had sexually abused his ex-wife and physically abused their son hours before he angrily called her into the bedroom. She testified she did not know whether he meant to rape, beat, or kill her. She picked up his loaded rifle and shot him. The appellate court found it was error for the trial court to refuse to give the defendant’s proposed self-defense instruction, stating: “To require the battered person to await a blatant, deadly assault before she can act in defense of herself would not only ignore unpleasant reality, but would amount to sentencing her to ‘murder by installment.’” 104 N.M. at 250. See discussion in Eber, The Battered Wife’s Dilemma: To Kill Or To Be Killed, 32 Hastings L.J. 895, 928 (1981).
The majority bases its opinion on its conclusion appellee was not in imminent danger, usurping the right of the jury to make that determination of fact. The majority believes a person could not be in imminent danger from an aggressor merely because the aggressor dropped off to sleep. This is a fallacious conclusion. For instance, picture a hostage situation where the armed guard inadvertently drops off to sleep and the hostage grabs his gun and shoots him. The majority opinion would preclude the use of self-defense in such a case.
The majority attempts to buttress its conclusion appellee was not in imminent danger by citing 19th Century law. The old requirement of “immediate” danger is not in accord with our statute on self-defense, K.S.A. 21-3211, and has been emphatically overruled by case law. Yet this standard permeates the majority’s reasoning. A review of the law in this state on the requirement of imminent rather than immediate danger to justify self-defense is therefore required. I will limit my discussion to those cases involving battered wives.
The first case, State v. Hundley, 236 Kan. 461, 693 P.2d 475 *658(1985), involved a battered wife who shot her husband when he threatened her and reached for a beer bottle. Hundley pled self-defense. We held it was error for the trial court to instruct that self-defense was justified if a defendant reasonably believed his conduct was necessary to defend himself against an aggressor’s immediate use of force. We held this instruction improperly excluded from the jury’s consideration the effect that Hundley’s many years as a battered wife had upon her perception of the dangerousness of her husband’s actions. We held the statutory word “imminent” should be used, rather than “immediate.” See K.S.A. 21-3211.
The next case in which a battered wife claimed self-defense was State v. Osbey, 238 Kan. 280, 710 P.2d 676 (1985). The husband had a gun and had threatened to kill Osbey. After an argument while the husband was moving out, Osbey threw a chair towards his van. She shot him when he walked towards her and reached behind some record albums he was carrying. We again held the trial court erred in using the word “immediate” rather than “imminent” in the self-defense instruction to the jury.
In the most recent case, State v. Hodges, 239 Kan. 63, 716 P.2d 563 (1986), the battered wife was kicked and beaten before making her way into another room. When her husband ordered her to return to him, she shot him. When her first trial resulted in a hung jury, she was retried and convicted of voluntary manslaughter. K.S.A. 21-3403.
On appeal, we again held the trial court’s use of “immediate” in instructing the jury on self-defense was reversible error. Such usage “places undue emphasis on the decedent’s immediate conduct and obliterates the build-up of terror and fear the decedent systematically injected into the relationship over a long period of time.” 239 Kan. at 74. We also held the trial court erred in not permitting expert testimony on the battered woman syndrome. We found it appropriate that the testimony be offered to prove the reasonableness of the defendant’s belief she was in imminent danger.
Upon remand, the trial court refused to allow Dr. Modlin to testify for the State as an expert witness regarding evidence against the existence of the battered woman syndrome. The jury was again unable to reach a verdict, a mistrial was ordered, and *659the court granted the defense’s motion for acquittal pursuant to K.S.A. 22-3419.
The State appealed on questions reserved, and we held the trial court erred in excluding expert testimony, based on accepted methodology, against the battered woman syndrome. We found the jury may properly decide how much weight each side’s expert testimony should receive. State v. Hodges, 241 Kan. 183, 734 P.2d 1161 (1987).
This ruling was in accord with our longstanding policy in this state of letting the defendant present his or her defense where supported by the slightest evidence, even if consisting only of the defendant’s own testimony, and in giving the jury that expert testimony on either side which assists it in understanding the circumstances of the crime. We then trust the jury to weigh the evidence and apply the law to reach the proper verdict.
The majority disapproves State v. Hodges, 239 Kan. 63, where we adopted the subjective test for self-defense in battered wife cases. We adopted the subjective test because there is a contradiction in the terms “reasonably prudent battered wife.” One battered into “learned helplessness” cannot be characterized as reasonably prudent. Hence, the Hodges modification of State v. Hundley, 236 Kan. 461, was necessary and properly states the law.
In State v. Hundley, we joined other enlightened jurisdictions in recognizing that the jury in homicide cases where a battered woman ultimately kills her batterer is entitled to all the facts about the battering relationship in rendering its verdict.|The jury also needs to know about the nature of the cumulative terror under which a battered woman exists and that a batterer’s threats and brutality can make life-threatening danger imminent to the victim of that brutality even though, at the moment, the batterer is passive. Where a person believes she must kill or be killed, and there is the slightest basis in fact for this belief, it is a question for the jury as to whether the danger was imminent.il confess I am an advocate for the constitutional principle thatfin a criminal prosecution determination of the facts is a function of the jury, not the appellate court.
I would deny this appeal.